TDCJ Offender Details                                                        ty>(hVlO\             Page 1of 2
                                                                      TDCJ Home             New Offender Search
    wmmmm®m^MmM                                                 e

 Offender Information Details
      Return to Search list




 SID Number:                                  05947021

 TDCJ Number:                                 01981234

 Name:                                        SCHULTZ.ROLAND HAYES

 Race:                                        B

 Gender:                                      M

 DOB:                                         1982-03-11

 Maximum Sentence Date:                       2028-12-21

 Current Facility:                            C MOORE

 Projected Release Date:                      2020-11-23

 Parole Eligibility Date:                     2015-09-15

 Offender Visitation Eligible:                YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                    Offender is not scheduled for release at this time.

 Scheduled Release Type:                    Will be determined when release date is scheduled.

 Scheduled Release Location:                Will be determined when release date is scheduled.




    Parole Review Information

 Offense History:
   Offense             ~„              Sentence      ~      .       Case      Sentence (YY-
     Date              0ffense            Date       County          No.          MM-DD)
                   POSSCONTSUBS                          PALO
   2003-02-10                           2004-02-24                  12,224        7-00-00
                       COCAINE                        PINTO


                                                                                             '




http://offender.tdcj. state.tx.us/OffenderSearch/offenderDetail.action?sid=05 947021                 5/26/2015